Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                           CASE NO.:

  JENNIFER BASNIGHT,

         Plaintiff,

  v.

  BAM HEALTHCARE ABERDEEN LLC,
  A Florida Limited Liability Company

        Defendant.
  _____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JENNIFER BASNIGHT (“BASNIGHT” or “Plaintiff”), by and through

  undersigned counsel, files this Complaint against Defendant, BAM HEALTHCARE

  ABERDEEN LLC, a Florida Limited Liability Company (“BAAL” or “Defendant”) and states as

  follows:

                                    NATURE OF THE SUIT

             1.   This action is brought under the Fair Labor Standards Act (“FLSA”) and

   Florida’s Whistleblower Act, at Section 448.102(3), Florida Statutes (“FWA”) to recover from

   Defendant unpaid overtime compensation, back pay, front pay, liquidated damages, declaratory

   relief, reasonable attorneys’ fees and costs, punitive damages, and any other damages permitted

   by law.

                               PARTIES, JURISDICTION, AND VENUE

             2.   Plaintiff was an employee who performed Pharmacy Technician services on
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 12




  behalf of Defendant in Palm Beach County, Florida.

          3.     Defendant is a Florida Limited Liability Company located in Palm Beach

  County, Florida and which at all times relevant, performed work in Palm Beach County,

  Florida.

          4.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter called the “FLSA”) as to

  the federal claims, and this court has supplemental jurisdiction over the FWA claims as they

  arise out of a continuing series of illegal activities committed by Defendant and involving

  Plaintiff’s employment.

          5.     Venue is proper in this Court, as the illegal conduct complained of and the

  resultant injury occurred in Palm Beach County, Florida.

                                 FLSA AND FWA COVERAGE

         6.      At all times material hereto, Defendant was, and continues to be an “employer”

  within the meaning of 29 U.S.C. § 203(d).

         7.      At all times material hereto, Plaintiff was an “employee” within the meaning of

  the FLSA.

         8.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

  meaning of the FLSA.

         9.      At all times material hereto, Defendant was, and continues to be, an “enterprise

  engaged in commerce” or in the production of goods for commerce within the meaning of § 3

  (s)(1) of the Act, in that, said enterprise has employees engaged in commerce or in the

  production of goods for commerce, or employees handling, selling, or otherwise working on
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 12




  goods or materials that have been moved in or produced for commerce by any person.

         10.     Based upon information and belief, the annual and gross revenue of Defendant

  was in excess of $500,000.00 per annum during the all times relevant.

         11.     At all times material hereto, Defendant had two (2) or more employees handling,

  selling, or otherwise working on goods or materials that had been moved in or produced for

  commerce, such as medications.

         12.     At all times material hereto, the work performed by Plaintiff was directly

  essential to the business performed by Defendant in that Defendant could not operate its business

  without Pharmacy Technicians like Plaintiff.

         13.     Defendant, at all times material to this Complaint, employed in excess of ten (10)

  or more employees during Plaintiff’s employment, and is a covered employer as defined by

  FWA.

                                    STATEMENT OF FACTS

         14.    Defendant, BAM HEALTHCARE ABERDEEN LLC, operates pharmacy service.

          15.    Plaintiff worked as a non-exempt Pharmacy Technician for Defendant from May

  18, 2018, until her unlawful termination on January 25, 2019.

         16.     Plaintiff performed non-exempt duties for Defendant and was therefore entitled

  to be compensated for overtime work.

         17.     At various times material hereto, Plaintiff worked for Defendant in excess of

  forty (40) hours within a work week.

         18.     Plaintiff was not exempt from overtime under the FLSA and should have been

  paid her full and proper overtime compensation.
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 12




          19.     Throughout Plaintiff’s employment, she regularly worked in excess of forty (40)

  hours per week but was not paid time-and-a-half for all hours worked per week in excess of

  forty (40).

          20.     Plaintiff had no authority to hire or fire employees of BAAL.

          21.     Plaintiff had no authority to discipline employees of BAAL.

          22.     Plaintiff had no authority to determine the schedules to be worked by any

  employees of BAAL, or to change their schedules.

          23.     Plaintiff had no authority to set rates of pay for other employees or agents of

  BAAL.

          24.     Plaintiff had no input into performance reviews of other employees or agents of

  BAAL.

          25.     Plaintiff was always closely monitored by BAAL’s managers and supervisors.

          26.     Plaintiff followed procedures established by BAAL and did exactly as she was

  instructed to do.

          27.     Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

  work in excess of forty (40) hours per week.

          28.     From May 2018 until December 2018, Defendant unlawfully paid Plaintiff

  straight time for all overtime hours worked.

          29.     Throughout January 2019, Defendant neglected to pay Plaintiff at all for all

  overtime hours worked.

          30.     Plaintiff regularly worked between forty (40) and fifty (50) or more hours per

  workweek for Defendant.
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 12




         31.      Defendant failed to pay Plaintiff full and proper overtime compensation for all

  hours worked over forty (40) per week during the relevant limitations period.

         32.      When Plaintiff worked more than forty (40) hours in each work week, Defendant

  failed to properly pay her for overtime hours worked.

         33.      At all times relevant, Defendant failed to keep and maintain accurate records of

  all hours worked by Plaintiff.

         34.      On or about January 2019, after many months of unlawfully paying Plaintiff

  straight time for all her overtime hours worked, BAAL began manipulating Plaintiff’s paystubs

  to falsely indicate that she only worked forty (40) hours per week, rather than the overtime hours

  she actually worked.

         35.      On or about January 17, 2019, Plaintiff contacted to Operations Manager, Robin

  Widroff (“Ms. Widroff”) and objected to BAAL’s illegal pay practices, and requested to be paid

  all her owed overtime hours at the appropriate rate.

          36.     Pursuant to the FLSA, Plaintiff’s above-noted objections were “protected

  activity.” See 29 U.S.C. § 215(a)(3).

          37.     Additionally, objections to the foregoing illegal pay practices also constitute

  protected activity pursuant to Section 448.102(3), Florida Statutes.

          38.     Defendant dismissed Plaintiff’s objections and refused to pay her the money she

  is owed.

          39.     Based on the lack of appropriate response to this serious objection, on January

  23, 2019, Plaintiff reminded Ms. Widroff that she was still owed proper overtime compensation,

  and that she disagreed with the time clock manipulation to which she was subjected.
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 12




         40.       Again, Ms. Widroff dismissed Plaintiff’s complaints and refused to compensate

  her appropriately under the FLSA.

         41.       On January 25, 2019, Defendant terminated Plaintiff immediately, and without a

  stated reason.

         42.       Defendant terminated Plaintiff’s employment because Plaintiff objected to

  Defendant’s non-payment and/or underpayment of an overtime premium under the FLSA.

         43.       Under Florida law, terminating an employee for objecting to a violation of law,

  rule, or regulation, or the employee’s reasonable belief that said conduct violates same, is a

  violation of the FWA. See Aery v. Wallace Lincoln–Mercury, LLC, 118 So.3d 904, 916 (Fla.

  4th DCA 2013) (To establish a violation of the Florida Whistleblower law, an employee must

  establish that: (1) she objected to or refused to participate in an illegal activity, policy, or

  practice, or what she reasonably believed to be illegal; (2) she suffered an adverse employment

  action; and (3) the adverse employment action was causally linked to her objection or refusal).

  All of the above elements are met here.

         44.       There is an extremely close temporal proximity/nexus between Plaintiff asserting

  her objections to Defendant’s illegal pay practices and, and her termination.

         45.       Plaintiff has been damaged as a result of Defendant’s retaliation and termination

  of her employment.

         46.       As a result of Defendant’s unlawful and retaliatory termination of her

  employment, Plaintiff has suffered severe financial loss.

         47.       Furthermore, Plaintiff should have been compensated at the rate of one and one-

  half times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 7 of 12




  per week, as required by the FLSA, throughout her employment.

         48.    Defendant violated Title 29 U.S.C. §207 in that:

                 (a) Plaintiff worked in excess of forty (40) hours in one or more

                     workweeks for her period of employment with Defendant.

                 (b) No payments or provisions for payment, or insufficient payments or

                     provisions for payment, have been made by Defendant to properly

                     compensate Plaintiff at the statutory rate of one and one-half times

                     Plaintiff’s regular rate for all hours worked in excess of forty (40)

                     hours per work week, as provided by the FLSA; and

                 (c) Defendant failed to maintain proper time records as mandated by the

                     FLSA.

         49.    Prior to violating the FLSA, Defendant did not consult with an attorney to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

  recovering payment for all overtime worked under the FLSA.

         50.    Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

  whether Plaintiff’s actual job duties and pay structure rendered her exempt from recovering

  payment for all overtime worked under the FLSA.

         51.    Prior to violating the FLSA, Defendant did not consult with an accountant to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

  recovering payment for all overtime worked under the FLSA.

         52.    Based on the allegations above, Plaintiff is entitled to liquidated damages, as

  Defendant has no objective or subjective good faith belief that its pay practices followed in
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 8 of 12




  compliance with the FLSA.

          53.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

  represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                       COUNT I
                VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

          54.     Plaintiff reincorporates and re-alleges paragraphs 1 through 53, above, as though

  fully set forth herein, and further alleges as follows:

          55.     Plaintiff is entitled to be paid time-and-one-half her regular rate of pay for each

  hour worked in excess of forty (40) per work week.

          56.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

  overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

  worked.

          57.     Plaintiff was not an exempt employee as defined by the FLSA, regardless of

  Defendant’s subjective beliefs or misclassification.

          58.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

  pay Plaintiff time and one half her regular rate of pay for each hour worked in excess of forty

  (40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

  reasonable attorneys’ fees and costs.

          59.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

  against Defendant, and that this Court:

                 a.     Declare, pursuant to the FLSA, that the acts and practices complained of
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 9 of 12




                           herein are in violation of the maximum hour provisions of the FLSA;

                 b.        Award Plaintiff overtime compensation in the amount due to her for time

                           worked in excess of forty (40) hours per work week;

                 c.        Award Plaintiff liquidated damages in an amount equal to the overtime

                           award;

                 d.        Award Plaintiff reasonable attorneys’ fees and costs and expenses of the

                           litigation pursuant to 29 U.S.C. §216(b);

                 e.        Award Plaintiff pre-judgment interest; and

                 f.        Order any other and further relief that this Court deems just and proper.

                                COUNT II
           UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

          60.     Plaintiff reincorporates and re-alleges Paragraphs 1 through 53, above, as though

  set forth fully herein, and further alleges as follows:

          61.     Plaintiff objected to Defendant’s illegal pay practices on or about January 2019,

  and asserted violations of the FLSA.

          62.     On January 25, 2019, Defendant illegally terminated Plaintiff from her

  employment in violation of 29 U.S.C. § 215(a)(3).

          63.     Plaintiff was terminated for no other reason than her objections to Defendant’s

  illegal pay practices.

          64.     As a result of Defendant’s intentional, willful, and unlawful actions, Plaintiff has

  suffered damages, including but not limited to lost wages, lost benefits, lost employment status,

  as well as humiliation, pain and suffering, and other monetary and non-monetary losses.

          65.     The retaliatory firing provision of the FLSA states that “it shall be unlawful for
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 10 of 12




   any person ... to discharge or in any other manner discriminate against an employee because

   such employee has filed any complaint ... under or related to this [Act].” 29 U.S.C. § 215(a)(3).

          66.     In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th Cir. 1989),

   the Court held that “Congress sought to secure compliance with the substantive provisions of

   the labor statute by having ‘employees seeking to vindicate rights claimed to have been denied,’

   and lodge complaints or supply information to officials regarding allegedly substandard

   employment practices and conditions. The anti-retaliation provision of the FLSA was designed

   to prevent fear of economic retaliation by an employer against an employee who chose to voice

   such a grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292

   (1960)).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

  against Defendant:

                     a. Declaring, pursuant to 29 U.S.C. §215(a)(3), that the acts and practices

                     complained of herein are in violation of the FLSA;

                     b. Awarding Plaintiff lost/back wages since the date of her termination;

                     c. Awarding Plaintiff liquidated damages in an amount equal to the back

                     wages award;

                     d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                     the litigation pursuant to 29 U.S.C. §216(b);

                     e. Awarding Plaintiff pre-judgment interest;

                     f. Ordering any other further relief the Court deems just and proper.

                                  COUNT III
              UNLAWFUL RETALIATION IN VIOLATION OF Fla. Stat. §448.102(3)
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 11 of 12




           67.     Plaintiff realleges and incorporates all allegations contained within Paragraphs 1-53

   of the Complaint as if fully set forth herein.

           68.     In January 25, 2019, Defendant illegally terminated Plaintiff from her employment

   in violation of Section 448.102 (3), Florida Statutes.

           69.     Plaintiff’s employment was terminated for no reason other than Plaintiff objecting

   to illegal activity, or what she reasonably believed to be illegal activity in violation of Section

   448.102(3), Florida Statutes.

           70.     Plaintiff objected to a violation of a law, or what she reasonably believed to be a

   violation of law, and was terminated as a direct result of same, which constitutes a violation of the

   FWA.

           71.     As a result of Defendant’s intentional, willful and unlawful actions, Plaintiff has

   suffered damages, including but not limited to lost wages, lost benefits, lost employment status, as

   well as humiliation, pain and suffering and other monetary and non-monetary losses.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, and emotional

  distress damages, as well as her costs and attorneys’ fees, declaratory and injunctive relief and such

  other relief deemed proper by this Court.

                                            JURY DEMAND

                  Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

          Dated this 29th day of May 2020.

                                                            Respectfully submitted,

                                                            /s/ Noah E. Storch
Case 9:20-cv-80865-AHS Document 1 Entered on FLSD Docket 05/29/2020 Page 12 of 12




                                           Noah E. Storch, Esq.
                                           Florida Bar No. 0085476
                                           RICHARD CELLER LEGAL, P.A.
                                           10368 West State Road 84, Suite 103
                                           Davie, Florida 33324
                                           Telephone: (866) 344-9243
                                           Facsimile: (954) 337-2771
                                           E-mail: noah@floridaovertimelawyer.com

                                           Trial Counsel for Plaintiff
